Investor Relations/Consulting Services

 

IR PLUS Inc. (hereafter referred to as IR PLUS) agrees to do the following:

 * Will contact all existing shareholders and update them on news and events of
   the company.

 * Create a shareholder relations center with dedicated phone-line, response to
   e-mail queries and complete company information for instant distribution.

 * Review all existing electronic and print collateral materials and provide
   professional improvement consultation.

 * Provide project management for outsourced tasks such as printing and
   advertisement, brochure and web design.

 * Will handle all investor inquiries via the website or press releases.

 * Will send investor packages to all current and potential investors.

 * Will update all investors in the IR PLUS database on any newsworthy events
   about the company.

 * Maintain your company's investor database and increase communications with
   existing and potential shareholders to maximize your company's exposure.

 * Provide management-consulting services in connection with the retention of
   financial professionals, the identification of potential investors, and other
   financing sources.

 * Develop public relations campaigns and recommend sources from prior projects
   to facilitate the campaign.

 * Follow up with the leads on all pertinent happenings within the company for a
   period of 3 months.

 * IR PLUS will undertake the task of starting and moderating various chat
   boards for THE COMPANY.

 * IR PLUS will put a profile of the THE COMPANY on various financial web sites.

 * IR PLUS will provide Banner Ads on various other financial web sites
   generating 100,000 impressions.

 * Represent HESPERIA at the Las Vegas Money Show May 13-15, 2003.

 * IR PLUS will handle all expenses.

 * Will acquire booth space at the money show.

 * Handle all personal expenses, (airfare, hotel, etc.).

 * Provide a professional spokes model for the show.

 * Follow up with the leads on all pertinent happenings within HESPERIA for a
   period of 3 months.

 * Will give away X # of shares of HESPERIA stock to an investor.

 * Will give all leads to HESPERIA to use as they see fit.

The cost for these services are $5000 per month in cash payable on receipt from
execution of contract and $15,000 worth of Restricted 144 stock of the company
at a 25% discount to the opening bid price.

 

This contract will be for a period of 3 (Three) months with an automatic renewal
starting on a date of trading. Hesperia agrees to compensate IR PLUS 5% of the
gross proceeds from any financing arranged through any contacts introduced by IR
PLUS to the company.

 

FedEx to the address listed below.

 

Please sign and fax back.

 

 

/s/ Fred Smith                                 
                                             /s/ Jim
Grady                                   

Fred
Smith                                                                                      
Jim Grady

                                                                                                       
IR PLUS Investment Services Inc.